UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4710
JAMES DAVID SLUSS, a/k/a J.D.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-00-185)

                      Submitted: April 9, 2002

                       Decided: May 9, 2002

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, Monica
K. Schwartz, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                       UNITED STATES v. SLUSS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   James David Sluss pled guilty to use of a telephone in the commis-
sion of a drug trafficking felony, in violation of 21 U.S.C. § 843(b)
(1994). He appeals his sentence. Sluss’ attorney has filed a brief cit-
ing Anders v. California, 386 U.S. 738 (1967), contending the district
court erred in determining Sluss’ relevant conduct but stating that, in
his view, there are no meritorious issues for appeal. Sluss has filed a
pro se supplemental brief.
   We review the district court’s factual findings regarding the appli-
cation of the federal sentencing guidelines for clear error. United
States v. Williams, 977 F.2d 866, 869 (4th Cir. 1992); United States
v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). We find the district
court did not clearly error in determining Sluss’ relevant conduct. See
United States Sentencing Guidelines Manual § 1B1.3(a)(2) (2000).
We have also reviewed Sluss’ supplemental brief and find his claims
meritless.
   In accordance with Anders, we have reviewed the entire record and
find no meritorious issues for appeal. We therefore affirm Sluss’ con-
viction and sentence. We deny Sluss’ motions to relieve his counsel
and to appoint him new counsel. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes such a petition would be frivo-
lous, then counsel may move in this court for leave to withdraw from
representation. Counsel’s motion must state that a copy thereof was
served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED